United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Shreveport, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1460
Issued: January 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2012 appellant’s counsel filed a timely appeal of a March 30, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finalizing overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $5,713.27; and (2) whether it properly determined that she was at
fault in the creation of the overpayment and therefore not entitled to a waiver of recovery.

1
2

5 U.S.C. § 8101 et seq.

Counsel did not appeal OWCP’s finding that appellant was entitled to a schedule award for 10 percent
permanent impairment of the left lower extremity in its February 15, 2012 decision.

FACTUAL HISTORY
On March 13, 2010 appellant, then a 55-year-old census enumerator, injured her left leg
while in the performance of duty. She noted in Form CA-7 dated June 20, 2010 that she earned
$11.75 a hour. OWCP’s pay rate memoranda concurred that appellant’s hourly wage rate was
$11.75 and, after multiplying $11.75 by 4.5 hours, determined that her daily wage rate was
$52.875. In turn, $52.875 was multiplied by 150 and divided by 52 to establish a weekly wage
rate of $152.52.
By decision dated July 9, 2010, OWCP accepted appellant’s traumatic injury claim for
left closed bimalleolar fracture and paid disability compensation for the period April 28, 2010 to
April 9, 2011.3 A July 28, 2010 letter from OWCP informed her at the outset that payments
would be based on a pay rate of $152.52 a week.
In a Form EN1032 dated April 14, 2011, appellant specified that she worked as a
caregiver between August 2009 and April 13, 2010. She did not otherwise indicate that she
performed tasks akin to those of a census enumerator during the year prior to the March 13, 2010
employment injury.
Appellant filed a claim for a schedule award on October 13, 2011. By decision dated
February 15, 2012, OWCP granted a schedule award of $10,186.13 for 10 percent permanent
impairment of the left leg for the period April 10 to October 28, 2011. The award was based on
a pay rate of $471.58 a week, which was identified as the effective weekly wage rate as of
March 13, 2010.
On February 23, 2012 OWCP made preliminary findings that appellant received an
overpayment of $5,713.27. Specifically, appellant was granted a schedule award of $10,186.13
based on a weekly wage rate of $471.58 when she should have been given an award of $4,472.86
based on a weekly wage rate of $152.52.4 OWCP added that she was at fault in the creation of
the overpayment because she knew or should have known that she accepted compensation to
which she was not entitled. It informed appellant of her options if she wished to contest the fact
or amount of overpayment or request waiver of recovery, and gave her 30 days to submit a Form
OWCP-20 “Overpayment Recovery Questionnaire.”
In a March 16, 2012 letter, counsel challenged OWCP’s determination that $152.52 a
week was the proper pay rate.
By decision dated March 30, 2012, OWCP finalized the $5,713.27 overpayment and
found that appellant was at fault in its creation.

3

By decision dated April 4, 2011, OWCP terminated appellant’s wage-loss compensation and medical benefits
effective April 10, 2011.
4

OWCP provided various fiscal worksheets and calculation tables.

2

LEGAL PRECEDENT -- ISSUE 1
OWCP procedures ascribe special rules for computing compensation to claimants
employed by the Census Bureau.5 These employees “can be either full-time 40 hours a week
regular employees or may be hired every 10 years to work in temporary appointments (not to
exceed 180 days) as enumerators, crew leaders or clerks.”6 When a claimant’s disability does
not exceed 90 days, compensation should be computed on the basis of actual daily wages
pursuant to 5 U.S.C. § 8114(c).7 When disability extends beyond 90 days and the claimant had
similar employment during the year prior to the injury, compensation should be allocated in
accordance with 5 U.S.C. § 8114(d)(1) or (2). Otherwise, compensation should be paid weekly
using the following formula: actual daily wage multiplied by 150, then divided by 52. Actual
daily wage is calculated by multiplying the hourly pay rate by 4.5 hours.8
An overpayment of compensation may occur when a claimant is not entitled to
compensation already paid.9
ANALYSIS -- ISSUE 1
The case record establishes that appellant injured her left leg on March 13, 2010, was
disabled from April 28, 2010 to April 9, 2011, and did not work as a census enumerator during
the year immediately preceding the injury. Therefore, neither section 8114(c) nor section
8114(d)(1)-(2) of FECA applies. Both appellant and the employing establishment agreed that
her hourly wage was $11.75. Applying the weekly pay rate standard set forth in Chapter
2.901.9(a)(2) of OWCP’s procedure manual, as well as FECA Circular No. 10-01,10 $11.75 is
multiplied by 4.5 hours to calculate a daily wage rate of $52.875. This, in turn, is multiplied by
150 and divided by 52 to calculate a weekly wage rate of $152.52. Based on this determination,
OWCP calculated that appellant’s schedule award for the period April 10 to October 28, 2011
should have amounted to $4,472.86. Instead, appellant received $10,186.13 based on a $471.58
weekly wage rate. OWCP subtracted the two amounts and found an overpayment of

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.9(a)(1)
(October 2009).
6

Id. at Chapter 2.900.3(e) (March 2011).

7

Id. at Chapter 2.901.9(a)(1).

8

Id. at Chapter 2.901.9(a)(2). See also id. at Chapter 2.900.12(e)(3) (Census Bureau analyzed 2000 census data,
determined that enumerators worked an average of 4.5 hours a day four times a week and anticipated similar
patterns for 2010).
9

R.T., Docket No. 07-1454 (issued December 14, 2007); FECA Procedure Manual, id., Part 6 -- Debt
Management, Identification of Overpayments and Debts, Chapter 6.200.2d (May 2004).
10

FECA Circular No. 10-01, Guidance for claims filed as a result of the 2010 Decennial Census
(January 15, 2010). The circular updated provisions in FECA procedure manual and provided a formula for
calculating pay rates and compensation for employees who were disabled for more than 90 days, but did not have
similar employment during the year prior to the injury.

3

$5,713.27.11 The Board finds that OWCP properly determined the fact and amount of the
overpayment.
LEGAL PRECEDENT -- ISSUE 2
An overpayment in compensation shall be recovered by OWCP unless incorrect payment
has been made to an individual who is without fault and when adjustment or recovery would
defeat the purpose of FECA or would be against equity and good conscience.12 Conversely, a
waiver of recovery is not possible if the claimant is at fault in the creation of the overpayment.13
A claimant who has done any of the following will be found to be at fault with respect to
creating an overpayment: (1) made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; (2) failed to provide information which he or she
knew or should have known to be material; or (3) accepted a payment which he or she knew or
should have known to be incorrect. Whether or not an individual was at fault depends on the
circumstances surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he or she is being
overpaid.14 In applying the tests to determine fault, OWCP applies a “reasonable person”
standard.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant was at fault in the
creation of the overpayment because she accepted a payment which she knew or should have
known to be incorrect. The case record shows that OWCP advised appellant in a July 28, 2010
letter that her disability compensation payments for the period April 28, 2010 to April 9, 2011
would be based on a pay rate of $152.52 a week. Subsequently, by decision dated February 15,
2012, appellant received a schedule award of $10,186.13, which was ostensibly based on her
weekly wage rate as of the March 13, 2010 employment injury. However, OWCP erroneously
listed $471.58 as the proper rate in its decision. Where the weekly pay rate about tripled
between that paid for wage-loss compensation and that for schedule award compensation,
appellant should have reasonably known that she was accepting an incorrect amount since she
was notified as early as July 28, 2010 that the appropriate weekly wage rate at the time of her

11

The Board notes that OWCP’s preliminary findings on February 23, 2012 clearly explained how the
overpayment was calculated. O.R., 59 ECAB 432 (2008); Sandra K. Neil, 40 ECAB 924 (1989).
12

5 U.S.C. § 8129(b); Linda E. Padilla, 45 ECAB 768 (1994).

13

Donald L. Overstreet, 54 ECAB 678 (2003); Gregg B. Manston, 45 ECAB 344 (1994).

14

20 C.F.R. § 10.433.

15

Ralph P. Beachum, Sr., 55 ECAB 442, 447 (2004).

4

March 13, 2010 injury was $152.52.16 Therefore, she was at fault in the creation of the
overpayment and not eligible for waiver of recovery.
Counsel contends on appeal that the March 30, 2012 decision is contrary to fact and law.
As noted, OWCP properly determined the fact and amount of the overpayment and that appellant
was at fault in its creation.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $5,713.27 and that she was at fault in the creation of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the March 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See also V.F., Docket No. 09-1695 (issued May 5, 2010) (the compensation rate for schedule awards is the
same as compensation for wage loss); cf. Luis D. Alamo, 35 ECAB 1045, 1050 (1984) (the Board found that the
increase in appellant’s monthly checks was so great that he should have known the payment was incorrect).

5

